Case
  Case
     2:18-cv-05284-JMA-ARL
        2:14-cv-03196-JMA-ARLDocument
                               Document
                                      21-3
                                         1 Filed
                                           Filed 05/22/14
                                                 05/10/19 Page
                                                          Page 11 of
                                                                  of 88 PageID
                                                                        PageID #:
                                                                               #: 1106
Case
  Case
     2:18-cv-05284-JMA-ARL
        2:14-cv-03196-JMA-ARLDocument
                               Document
                                      21-3
                                         1 Filed
                                           Filed 05/22/14
                                                 05/10/19 Page
                                                          Page 22 of
                                                                  of 88 PageID
                                                                        PageID #:
                                                                               #: 2107
Case
  Case
     2:18-cv-05284-JMA-ARL
        2:14-cv-03196-JMA-ARLDocument
                               Document
                                      21-3
                                         1 Filed
                                           Filed 05/22/14
                                                 05/10/19 Page
                                                          Page 33 of
                                                                  of 88 PageID
                                                                        PageID #:
                                                                               #: 3108
Case
  Case
     2:18-cv-05284-JMA-ARL
        2:14-cv-03196-JMA-ARLDocument
                               Document
                                      21-3
                                         1 Filed
                                           Filed 05/22/14
                                                 05/10/19 Page
                                                          Page 44 of
                                                                  of 88 PageID
                                                                        PageID #:
                                                                               #: 4109
Case
  Case
     2:18-cv-05284-JMA-ARL
        2:14-cv-03196-JMA-ARLDocument
                               Document
                                      21-3
                                         1 Filed
                                           Filed 05/22/14
                                                 05/10/19 Page
                                                          Page 55 of
                                                                  of 88 PageID
                                                                        PageID #:
                                                                               #: 5110
Case
  Case
     2:18-cv-05284-JMA-ARL
        2:14-cv-03196-JMA-ARLDocument
                               Document
                                      21-3
                                         1 Filed
                                           Filed 05/22/14
                                                 05/10/19 Page
                                                          Page 66 of
                                                                  of 88 PageID
                                                                        PageID #:
                                                                               #: 6111
Case
  Case
     2:18-cv-05284-JMA-ARL
        2:14-cv-03196-JMA-ARLDocument
                               Document
                                      21-3
                                         1 Filed
                                           Filed 05/22/14
                                                 05/10/19 Page
                                                          Page 77 of
                                                                  of 88 PageID
                                                                        PageID #:
                                                                               #: 7112
Case
  Case
     2:18-cv-05284-JMA-ARL
        2:14-cv-03196-JMA-ARLDocument
                               Document
                                      21-3
                                         1 Filed
                                           Filed 05/22/14
                                                 05/10/19 Page
                                                          Page 88 of
                                                                  of 88 PageID
                                                                        PageID #:
                                                                               #: 8113
